On a suit to recover damages for breach of defendant’s promise to marry, a jury awarded the plaintiff $5,244.66.
Defendant argued a motion for a new trial on the ground that the damages found are excessive.
The plaintiff and defendant became engaged to marry in 1928, when she was about twenty-five years of age, and he some four years older.
*494She was in trade with a sister, in Van Burén, and he the proprietor of a wholesale candy business in Waterville. Against the young woman’s character not a word is said. At a ceremonial, attended by a houseful of people of Van Burén and from other towns, defendant participated in a formal and public announcement of the betrothal. For about a year the lovers met and corresponded, and then defendant curtly and coldly announced to the plaintiff that he would not marry her.
There are no material contradictions in the testimony.
Plaintiff’s standing in the community where she lives was detailed to the jury; and the defendant’s statements were given them as to his property and prospects.
, It can not be determined that the damages are excessive. Motion overruled. N. H. Solman, A. S. Crawford, for plaintiff. James L. Boyle, for defendant.